--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



INTERCREDITOR AGREEMENT


THIS INTERCREDITOR AGREEMENT, dated as of June ____, 2008 (this "Agreement"), is
entered into by and between VESTIN MORTGAGE, INC., a Nevada corporation
(“Vestin”), VESTIN ORIGINATIONS, INC., a Nevada corporation (“Originations”)
and VESTIN REALTY MORTGAGE II, Inc., a Maryland corporation (“VRM II”) whose
principal place of business and post office address is 6149 S. Rainbow Blvd.,
Las Vegas, Nevada 89118, (individually, “Lead Lender, or collectively, “Lead
Lenders” and OWENS FINANCIAL GROUP, INC., a California corporation (“Owens
Financial”) and OWENS MORTGAGE INVESTMENT FUND, a California Limited Partnership
(“Owens Mortgage Investment Fund”) whose principal place of business and post
office address is 2221 Olympic Boulevard, Walnut Creek, California  94595,
(individually, a “Lender”, or collectively, “Lenders”)


RECITALS:


 
A.
VRM II is a publicly traded Mortgage REIT that provides financing secured by
deeds of trust or mortgages on real property.



 
B.
VESTIN is a duly formed Nevada corporation, and is responsible for the daily
operations of VRM II.



 
C.
Originations is a licensed Mortgage Broker that arranges loans for the benefit
of VRM I, VRM II, VF III and other commercial real estate lenders.

 
 
D.
Owens Mortgage Investment Fund is a SEC registered public partnership that
provides financing and owns notes secured by deeds of trust or mortgages on real
property.



 
D.
Owens Financial is the General Partner of Owens Mortgage Investment Fund.



 
E.
Owens Financial and Owens Mortgage Investment Fund have agreed  to fund a
$2,500,000.00 portion of a $9,375,000.00 loan to Village Business Park, LLC, a
Nevada limited liability company, a loan originated by Originations.



 
H.
The Lead Lenders and Lenders enter into this Agreement to, among

other things, further define their respective rights, duties, authorities and
responsibilities regarding their proposed shared interests in the and to define
the priority of payment for all of the proceeds from the assigned participation
in the loan.







 
- 1 -

--------------------------------------------------------------------------------

 



NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and based upon the foregoing Recitals which are
an integral part of this Agreement, as well as the mutual covenants and promises
contained herein, Originations, Vestin, VRM II, Owens Financial, and Owens
Mortgage Investment Fund hereby agree as follows:
 


SECTION 1.   DEFINITIONS


Section 1.1.                                Definitions.  All capitalized terms
used in this Agreement shall have the meanings assigned to them below in this
Section 1 or in the provisions of this Agreement referred to below:


"Agreement" shall mean this Intercreditor Agreement as amended,  modified or
restated in accordance with the terms hereof.


“Assignment” shall mean the actual recorded assignment of a specific percentage
interest in a “Loan”.


"Bankruptcy Proceeding" shall mean, with respect to any Person, a general
assignment by such Person for the benefit of its creditors, or the institution
by or against such Person of any proceeding seeking its relief as debtor, or
seeking to adjudicate such Person as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment or composition of such Person or its
debts, under any law relating to bankruptcy, insolvency, reorganization or
relief of debtors, or seeking appointment of a receiver, trustee, custodian or
other similar official for such Person or for any substantial part of its
property.


“Borrowers” shall mean any person or entity that obligates itself or its
property as security for a “Loan”.


"Collateral" shall mean all the real and personal property collateral under the
Loan Documents.


"Default" shall mean any event or condition, the occurrence of which would, with
the lapse of time or the giving of notice, or both, pursuant to the “Loan
Documents” constitute an Event of Default.


“Interest Rate” shall mean the rate of interest paid to Owens Financial or Owens
Mortgage Investment Fund for their “Participation Interest” in the “Loan”.  This
rate shall be a fixed rate of Eleven Percent (11.0%) for the duration of the
Loan.



 
- 2 -

--------------------------------------------------------------------------------

 

“Interest Reserve” shall mean the amount of $137,500.00, representing six (6)
months of pre-paid interest based on the above stated Interest Rate.  The
Interest Reserve shall be held by the Lender and shall be used solely to: a)
provide for the payment of interest to the Lender during the final six (6)
months of the Loan; or b) provide payment of interest in the event Lead Lender
fails to make monthly payments of interest to the Lender under the terms of the
Loan Documents and this Agreement.


“Late Charges” shall mean the late charges and or default rate charged to
Borrowers in the event of default or late payments under the “Loan Documents”.


“Lead Lender and Lead Lenders” shall mean Originations, Vestin, VRM II, or any
successor lead lender.


"Lender and Lenders" shall mean Owens Financial or Owens Mortgage Investment
Fund or their assignee.


“Loan Documents” shall mean of all the various notes, deeds of trusts,
guarantees, title policies, security agreements, loan agreements, assignment of
rents and profits, and whatever documents are in existence to protect and secure
the repayment of the Borrowers obligations under the note.


“Loan” shall mean the note, and all of the documents and agreements that
evidence and secure the debt of the “Borrowers”.


“Loan Fee” shall mean the fee paid to Owens Financial or Owens Mortgage
Investment Fund for their agreement to participate in the Loan.  The Loan Fee
shall be Four Percent (4.0%) of the Participation Interest in the “Loan”.   Upon
the funding of the Participation Interest by Owens Mortgage Investment Fund, the
Loan Fee shall be considered earned.


“Priority of Payment” shall mean the order in which payments are made to the
“Lead Lender” and to the “Lender”.


“Participation Interest” shall signify amount in dollars of the “Assignment”
owned by Owens Financial and Owens Mortgage Investment Fund in the “Loan”.


1.2           Effectiveness of this Agreement.  The effectiveness of this
Agreement is conditioned upon (a) the execution and delivery of this Agreement
by the Lead Lenders and the Lenders, (b) the execution, delivery and
effectiveness of the Loan Documents by the Lead Lenders, and the payment of the
Participation Interest by Lenders to the Lead Lenders.



 
- 3 -

--------------------------------------------------------------------------------

 

SECTION 2.   RELATIONSHIP AMONG LENDERS


2.1           Restrictions on Actions.  Lead Lenders agree that, so long as any
portion of a Loan is outstanding or unpaid they shall, for the benefit of
Lenders, except as permitted under this Agreement:


(a)           Notify Lenders before taking or filing any action, judicial or
otherwise, to enforce any rights or pursue any remedy under the Loan Documents,
except for delivering notices hereunder.


(b)           Refrain from (1) selling any portion of the Loan to the Borrowers
or any affiliate of the Borrowers and (2) accepting any substitute guaranty or
any other security for, the Loan from the Borrowers or any Affiliate of the
Borrowers, without Lenders consent.  In the event Lender refuses to consent to
such requested action, Lead Lenders shall be entitled to either repurchase
Lenders Participation Interest for the amount of principal and accrued interest
outstanding or offer the Lenders a Substitution of Security.


2.2           Representations and Warranties.  Lead Lenders and Lenders
represent and warrant to each other that:


(a)           It (i) is a legal entity duly organized, existing and in good
standing under the laws and governmental authority of the jurisdiction of its
domicile, and (ii) has all requisite corporate power to own its property and
conduct its business as now conducted and as presently contemplated.


(b)           The execution, delivery and performance by such Lead Lenders or
Lenders of this Agreement has been authorized by all necessary proceedings
(corporate or otherwise) and does not and will not contravene any provision of
law, its charter or by-laws or operating agreement or any amendment thereof, or
of any indenture, agreement, instrument or undertaking binding upon such Lead
Lenders or Lenders.


(c)           The execution, delivery and performance by such Lead Lenders or
Lenders of this Agreement will result in a valid and legally binding obligation
of such Lead Lenders or Lenders enforceable in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting creditors' rights generally, and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).


(d)           It has received and approved, as to form and content, sample
copies of the Loan Documents and Assignments, however, such approval shall not
operate as a warranty or representation of the adequacy, validity or binding
effect of any of the Loan Documents or Assignments.

 
- 4 -

--------------------------------------------------------------------------------

 



2.3           Cooperation; Accountings.  Lead Lenders will, upon the reasonable
request of Lenders, from time to time execute and deliver or cause to be
executed and delivered in a timely fashion such further instruments, and do and
cause to be done such further acts as may be necessary or proper to carry out
more effectively the provisions of this Agreement.  The Lead Lenders agree to
provide to Lenders upon reasonable request, but in no event more frequently than
once a month, a statement of all payments received in respect of the Loan.


2.4           Reliance on Lead Lenders.  The Lead Lenders shall promptly provide
to Lenders a copy of all financial statements and reports of operating results
and other documents and information received by the Lead Lenders in its capacity
as such pursuant to the Loan Documents.  The Lead Lenders shall have a duty and
responsibility to provide Lenders with any credit or other information
concerning the affairs, financial condition or business of the Borrowers which
may come into the possession of the Lead Lenders, including financial
statements, credit reports and any other documents and information.


2.5           Limitation on Lead Lender’s Liability.


(a)           In addition to the Lead Lender's failure to comply with the terms
of this Agreement, including the Priority of Payment, the Lenders shall have
full recourse against Lead Lenders for the amounts payable by the terms of this
agreement.  Lead Lenders obligation with respect to such payments shall be to
remit to the Lenders a monthly payment based on the agreed Interest Rate
calculated on the Participation Interest and the principal amount of the
Participation Interest when a Loan pays off or matures in accordance with this
Agreement.


(b)           Although Lead Lenders will exercise the same care in administering
the Loan as if the Loan were made entirely for Lead Lenders’ own account, Lead
Lenders liability shall be limited to the Lenders Participation Interest and the
amount payable on that at the Interest Rate, except for a loss due to Lead
Lenders’ own gross negligence, willful acts or misconduct.


(c)           Lead Lenders shall be entitled to rely upon any certification,
notice or other communication (including any thereof by telephone, telex,
telegram, cable or telecopy) believed by it to be genuine and correct and to
have been signed or sent by or on behalf of the Lenders.  Should approval of any
action, any inaction or any proposed course of conduct in administering the Loan
(either before or after the occurrence of an Event of Default) be requested in
writing by the Lead Lenders from Lenders, such Lenders shall approve or deny
such request in writing and shall deliver the writing to the Lead Lenders within
ten (10) calendar days after the Lenders' receipt of the Lead Lender's
request.  Any Lenders' failure to respond within the ten (10) calendar days
shall be deemed consent by such Lender to such request.

 
- 5 -

--------------------------------------------------------------------------------

 



(d)           Lead Lenders do not assume and shall have no responsibility or
liability, express or implied, for (i) the collectibility of the Loan made to
Borrowers under, or the enforceability of, any of the Loan Documents, or
(ii) the financial condition or creditworthiness of the Borrowers, or (iii) any
credit or other information furnished by the Borrowers to Lead Lenders, or
(iv) the value of any collateral for the Loan.


2.6           Lead Lender Rights as Lender.  The Lead Lender in its capacity as
a lender hereunder shall have the same rights, powers and obligations hereunder
as all other Lenders and may exercise the same as though it were not acting as
the Lead Lender.


SECTION 3.   ADMINISTRATION OF LOAN


3.1           Administration and Servicing of Loan.  In administering and
servicing the Loan, Lead Lenders shall act in its own behalf as to its interest
in the Loan and shall act as an independent contractor (and not as an agent or
trustee) for the Lenders with respect to their respective interests in the
Loan.  The Lenders hereby appoint and authorize Lead Lenders to act for and on
behalf of the Lenders with regard to the Loan, subject to the restrictions set
forth in this Agreement.  Lead Lenders shall utilize its own facilities and
equipment and its own employees and other persons authorized under the Loan
Documents in the administering and servicing of the Loans, all without cost to
the Lenders.


In its administering and servicing of the Loan, Lead Lenders shall perform the
following duties (the enumeration of said duties not being intended to limit the
duties to be performed by Lead Lenders in accordance with the foregoing
paragraph) and shall be subject to the following restrictions and shall have the
following rights:


(a)           Possession of Loan Documents.  For the benefit of the Lenders,
Lead Lenders shall hold in its possession at its principal office executed
originals of all the Loan Documents for each Loan assigned and shall deliver
conformed copies of each thereof to the Lenders.


(b)           Expenses/Losses.  In the event that any reasonable legal expenses
or other expenses for the preservation of the collateral for the Loan or for the
enforcement of the Loan are incurred by Lead Lenders in connection with the Loan
or on or after or in connection with the occurrence of an Event of Default or
the enforcement of any of the Loan Documents (including fees of counsel and
other expenses), Lead Lenders shall bear and advance all such costs. Upon
receipt of reimbursement for such expenses from Borrowers or any other person,
Lead Lenders shall be entitled to retain such reimbursement.

 
- 6 -

--------------------------------------------------------------------------------

 



(c)           Collections.  Lead Lenders shall use reasonable efforts to collect
all payments of principal, interest and fees due from the Borrowers under the
Loan Documents and shall remit to the Lenders on a monthly basis a payment
calculated at the agreed Interest Rate based on the outstanding balance of the
Participation Interest.  The Lenders shall have the right to an accounting for
all monies received by Lead Lenders in connection with each Loan that has a
Participation Interest by Lenders.


(d)           Payment Returns.  If any payment received by Lead Lenders and
distributed or credited to the Lenders is later rescinded or is otherwise
required to be returned by Lead Lenders to the Borrowers for whatever reason
(including, without limitation, settlement of an alleged claim), the Lenders
shall be entitled to retain any payment received.  The covenant contained in
this paragraph shall survive the termination of this Agreement.


(e)           Records.  Lead Lenders shall maintain such books and records
relating to the Loan as it would were the Loan made solely by Lead Lenders,
which books and records shall be made available to the Lenders at Lead Lender's
main branch in Las Vegas, Nevada at all reasonable times for purposes of
inspection, examination and audit upon no less than forty-eight (48) hours prior
notice.


(f)           Information.  During the term of this Agreement, Lead Lenders
shall provide to the Lenders complete and current information as to the accrual
status of the Loan and the status of principal and interest payments, and all
information supplied by Borrowers in connection with the Loan.  The Lenders will
treat all such information as confidential, except that disclosure thereof may
be made if required by law or the order of a court having jurisdiction.


(g)           Administrative Decisions. Lead Lenders shall not, without written
consent of Lenders, (1) release, or agree to the substitution of other security
for any portion of the Real Property, Leasehold Rights and/or Collateral
securing the Loans, (2) grant any release in favor of the Borrowers under the
Loan Documents, or waive the Lenders’ rights to enforce the obligations of the
Borrowers, (3) agree to the revision, modification or amendment of any of the
Loan Documents, or (4) consent to or accept the cancellation or termination of
any of the Loan Documents, except upon payment in full of each Loan. Subject to
the foregoing limitations, and until the occurrence and declaration of an Event
of Default under the Loan Documents and Borrowers failure to cure within twenty
(20) days, Lead Lenders shall have the right to make decisions in connection
with the day-to-day administration and servicing of the Loan, relating to
inspections, review of financial data, and other matters of an ordinary nature
involved in the administration and servicing of the Loan, without the Lenders'
prior review or approval.

 
- 7 -

--------------------------------------------------------------------------------

 



(h)           Reasonable Efforts.  If any Event of Default shall occur under any
of the Loans, Lead Lenders shall use reasonable efforts in accordance with the
Loan Documents to cause the Borrowers, Guarantors and/or Limited Guarantors to
remedy the default.


(i)           Hazard Insurance and Condemnation Awards.  If Lead Lenders becomes
aware of any damage to or actual or potential condemnation affecting any
material portion of the Real Property, Leasehold Rights and/or Collateral
securing the Loans, Lead Lenders will promptly notify Lenders thereof.  The
proceeds of any insurance recovery or condemnation award received by Lead
Lenders and not immediately disbursed or applied to the repayment of the Loan or
not otherwise distributed by Lead Lenders shall be deposited in an
interest-bearing account, in trust for all lenders, and the income, if any,
received by Lead Lenders from such account and not payable to others shall be
shared with the Lenders in accordance with terms of this Agreement.


3.2           Payment Priorities Between Lead Lenders and Lenders.


(a)           Lead Lenders and Lenders agree that all payment and/or prepayment
of principal due on the Loan, received by the Lead Lenders, shall be for held
for the account of the Lenders and Lead Lenders as their respective interests
may appear, and such payment shall be applied in the following order of
priority: (i) first to the payment of that portion of principal of the Loan
provided by Owens Financial and Owens Mortgage Investment Fund (ii) next to pay
any accrued or outstanding interest due Lenders at the agreed Interest Rate
(iii) next to that portion of the principal of the Loan provided by
Originations, and VRM II.  In the event of default under the Loan Documents: (i)
Originations and VRM II agree to purchase the Participation Interest of Owens
Financial and Owens Mortgage Investment Fund for the outstanding balance of that
Participation Interest plus any accrued interest; and (ii) Originations, and VRM
II shall not be entitled to receive any payment of their Pro Rata Share of the
principal of the Loan in question until Owens Financial and Owens Mortgage
Investment Fund has received payment of its Participation Interest of the
principal of the Loan and all accrued interest, late charges, default interest,
and any other charges payable to Lenders under this Agreement.


(b)           Each payment of interest on the Loan, received by the Lead Lender,
shall be for the account of the Lenders and Lead Lenders as their respective
interests may appear, and such payment shall be applied first to the payment of
agreed Interest Rate due on the Participation Interest of the Loan assigned to
Owens Financial or Owens Mortgage Investment Fund for such period that the
interest is due.

 
- 8 -

--------------------------------------------------------------------------------

 



(c)           As an example, assume Lenders fund a 26.67% Participation Interest
in a $9,375,000.00 Loan.  The Loan carries an interest rate of 11.0% and pays
monthly interest only payments.  Lenders and Lead Lenders would receive the
following, provided however, that any reduction of the principal balance of the
Loan through partial payoffs shall reduce proportionately the amounts shown in
the examples below.


Example 1: Borrowers make a monthly payment of $82,031.25.  Lenders are paid
their full share of interest on $2,500,000.00 or $22,916.67.  Lead Lenders
receive $59,114.58 or the balance of the interest paid.


Example 2: Borrowers make a monthly payment of $50,000.00.  Lenders are paid
their full share of interest on $2,500,000.00 or $22,916.67.  Lead Lenders
receive $27,083.33, or the balance of the interest paid.


Example 3: Borrowers do not make a monthly payment, default, declare bankruptcy
or withhold payments for any reason then, Lead Lenders pay to Lenders interest
at the rate of 11% per annum on $2,500,000.00 or $22,916.67 per month.  At this
point Lead Lender may buy Lender out of the loan for $2,500,000.00, plus any
accrued interest.


Example 4: Borrowers payoff a portion of the Loan.  Lenders are paid their Pro
Rata Share of the principal balance of the Participation Interest and interest
at 11% per annum to the date of the partial payoff.


Example 5: Borrowers pay off the Loan.  Lenders are paid their full Pro Rata
Share of the Loan equal to their Participation Interest plus interest at 11% per
annum to the date of pay off.


3.3           Defaults Under Loan Documents; Enforcement of Remedies. If
foreclosure or similar proceedings are commenced under the Loan Documents, Lead
Lenders shall buy out the Participation Interest of Owens Financial or Owens
Mortgage Investment Fund at the sole an absolute discretion of Lenders.


3.4           Notices under Collateral Documents.  Lead Lenders shall deliver to
the Lenders, promptly upon receipt thereof, duplicates or copies of all notices,
requests and other instruments received by it from any other party under or
pursuant to any of the Loan Documents, if not previously furnished to the
Lenders.

 
- 9 -

--------------------------------------------------------------------------------

 



SECTION 4.  RESIGNATION OR REMOVAL OF LEAD LENDER


Lead Lenders will repurchase the Participation Interests of Lenders at Lenders
sole and absolute discretion at any time “for cause”.  The term “for cause”
shall be limited to Lead Lenders’ (i) material breach of the terms of this
Agreement, or (ii) fraud committed against Borrowers or Lenders, or (iii)
criminal acts committed against Borrowers or Lenders.  Upon any such removal,
the Lenders shall have the right to appoint a successor Lead Lender.


SECTION 5.  TERMINATION OF AGREEMENT


Upon final payment in full of the Loan or all obligations owing to Lenders, such
Lenders shall cease to be a party to this Agreement; provided, however, if all
or any part of any payments to such Lenders are invalidated or set aside or
required to be repaid to any Person in any Bankruptcy Proceeding or otherwise,
then this Agreement shall be renewed as of such date and shall thereafter
continue in full force and effect to the extent of the Loan so invalidated, set
aside or repaid.  If any portion of this agreement is declared to be invalid or
unenforceable then the remaining portions of the Agreement shall remain in full
force and effect.


SECTION 6.  INDEMNIFICATION OF LENDER


           Originations, Vestin, and VRM II indemnifies Owens Financial and
Owens Mortgage Investment Fund for all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against them in any way relating to or arising out of this Agreement or
by their participation in any Loan or by any action brought by any Borrower
including all claims relating to the origination of the Loans, except for the
gross negligence or willful misconduct of Lenders or the breach by Lenders of
the terms of this Agreement.


SECTION 7.  NOT A JOINT VENTURE


Neither the execution of this Agreement nor the Lenders' several ownership of
interests in Loans, nor any agreement to share in profits or losses arising as a
result of the Loans, is intended to be, nor shall it be construed to
be:  (a) the formation of a partnership or joint venture between the Lead
Lenders and Lenders, or (b) the creation of a loan transaction between the Lead
Lenders, as lender, and Lender, as borrower.  Vestin Mortgage, in its capacity
as Lead Lender, shall not be deemed to be a trustee for the Lenders in
connection with the Loans or their interests therein.  Vestin Mortgage, in its
capacity as Lead Lender, shall owe to the Lenders no duty except as specifically
set forth in this Agreement, and no lender shall be liable to any other person
for the liability of any other lender arising in connection with the Loans or
any transaction related to the Loans, except as may be expressly set forth in
this Agreement.

 
- 10 -

--------------------------------------------------------------------------------

 





SECTION 8.   MISCELLANEOUS


8.1           Amendment.  Neither this Agreement nor any provision hereof may be
amended, waived, discharged or terminated orally, but only by an instrument in
writing signed by all parties hereto.


8.2           Headings.  The headings in this Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.


8.3           Applicable Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Nevada.


8.4           Parties in Interest; Decisions by Majority Lenders.  All of the
terms, covenants and conditions contained in this Agreement shall inure to the
benefit of and be binding upon the parties hereto and their permitted successors
and assigns. There shall be no third-party beneficiaries of this Agreement.


8.5           Further Sale, Pledge, etc.  Lead Lender may not sell, pledge,
assign or otherwise transfer all or any part of its interest in any Loan without
the prior written consent of Lenders, which consent shall not be unreasonably
withheld.  In the event all or any part of Lead Lenders interest in any Loan is
sold, pledged, assigned or otherwise transferred, Lead Lenders obligations under
this Agreement will not be relieved.

 
- 11 -

--------------------------------------------------------------------------------

 



8.6           Notices.  Notices under this Agreement shall be in writing and
personally delivered or sent by certified or registered U.S. mail, or a
recognized air courier service, return receipt requested, or by telecopy,
acknowledgment of receipt requested, to the parties at their addresses specified
in the first paragraph of this Agreement.  Such addresses may be changed from
time to time by the addressee by serving notice as provided above.


8.7           Counterpart Execution.  This Agreement may be executed in any
number of counterparts with the same effect as if all parties had signed the
same document.  All counterparts shall be construed together and shall
constitute one agreement.


8.8           Attorney’s Clause.  If legal action is instituted to enforce the
terms of this Agreement, the prevailing parties shall be entitled to recover
from the losing parties, all costs of collection and enforcement, including
reasonable attorney's fees.  For purposes of this section, the award and
recovery of attorney's fees shall survive the entry of any judgment thereon and
shall include, without limitation, fees incurred in the following:  (1) Post
Judgment Motions; (2) Contempt Proceedings; (3) Garnishment, levy, debtor and
third party examinations; (4) Discovery; (5) Bankruptcy proceedings or other
litigation; and (6) appeals.


[END OF TEXT, CONTINUED ON NEXT PAGE]





 
- 12 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Lenders have caused this instrument to be duly executed
as of the day and year first above written.



                 
VESTIN ORIGINATIONS, INC.,
 
VESTIN MORTGAGE, INC.,
a Nevada corporation
 
a Nevada corporation
           
By: _________________________
 
By: ________________________
Daniel B. Stubbs,
 
Daniel B. Stubbs,
Senior Vice President
 
Senior Vice President
                 
VESTIN REALTY MORTGAGE II, INC.
   
a Maryland corporation
               
By: ________________________
   
Michael V. Shustek, CEO
                           
OWENS FINANCIAL GROUP, INC.,
   
a California corporation
               
By: _______________________________
               
OWENS MORTGAGE INVESTMENT FUND,
   
a California Limited Partnership
         
By: Owens Financial Group, Inc.,
   
a California corporation, General Partner
               
By: _______________________________
   




 
- 13 -

--------------------------------------------------------------------------------

 

August 8, 2008


Mr. Michael Shustek
Chief Executive Officer
Vestin Realty Mortgage I1 Inc.
6149 South Rainbow
Las Vegas, NV 891 18


Re: OMIF loans 51171, 51173, 51175, 51176, 51177


Dear Mike:


I am writing to clarify our understanding regarding our willingness to accept
replacement security in the event the above referenced loans are paid in part or
in full.  Should any of the loans indicated be paid in part, or in full, prior
to the two year anniversary of the Intercreditor Agreement associated with these
loans, Lead Lender may request, in writing, that Lender enter into a replacement
loan.


Lender may, at its complete and absolute discretion, select a loan in Lead
Lender's portfolio (the "Replacement Loan") as replacement security for the loan
which has been paid in full or in part, though Lender is under no obligation or
requirement to do so.  The replacement amount may be in an amount up to the
amount of Lender's Participation Interest in the paid loan (the "Replacement
Right").


In connection with the Replacement Right, Lead Lender shall provide Lender with
complete access to Lead Lender's loan portfolio and any documentation requested
by Lender in connection with its review of said portfolio or individual loans
within said portfolio.  Lead Lender shall provide access to the requested
documentation within two (2) business days of Lender's request.


If Lender elects to exercise its Replacement Right, the parties shall, as to the
Replacement Loan, enter into a new Intercreditor Agreement substantially in the
form of the agreement in place for the paid loan.  The parties may also elect to
amend the existing agreement in a manner which is acceptable to both Lender and
Lead Lender.


Please call me if you have any questions concerning this matter.


Sincerely,


______________
William E. Dutra
Senior Vice President
 
 
- 14 -

--------------------------------------------------------------------------------

 